DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (removable cooling apparatus) and Species VI (Figs. 8 and 9B) in the reply filed on 05/20/2022 is acknowledged. Claims 1, 2, 4-7, 9-13, 17, 19, and 21 read on the elected species. Claim 20 has been canceled.
Claims 3, 8, 14-16 and 18 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 21, lines 13-14, “wherein the first compressible pad attached to one of the second pair of removable coupling structures” renders the claim indefinite, since the first compressible pad was not previously set forth as being attached to the coupling structure. To this extent, the recitation lacks proper antecedent basis since a pad attached to the coupling structure was not previously set forth.  It appears that the recitation should read as “wherein the first compressible pad is attached…” (or similar language) in order to more clearly set forth the invention.
	Similarly, in claim 21, lines 14-15, “the second compressible pad attached to the other of the second pair of removable coupling structures” renders the claim indefinite, since the second compressible pad was not previously set forth as being attached to the coupling structure. To this extent, the recitation lacks proper antecedent basis since a pad attached to the other of the second pair of coupling structures was not previously set forth.  It appears that the recitation should read as “wherein the second compressible pad is attached…” (or similar language) in order to more clearly set forth the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 12-13, 17, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hess (US 1,609,715).
Hess discloses a removable cooling apparatus for a hat as in claim 1, comprising:
a first thin flexible strip (13) constructed and arranged to elastically deform to conform to the curvature of a headband of a hat (strip 13 is a spring element; see pg. 1, lines 48-50);
one or more compressible pads (19; pg. 1, lines 74-76); and
removable coupling structures (14/15) for removably coupling the first thin flexible strip to the headband of the hat, the coupling structures having a width (see Figs. 1 and 7-9; pg. 1, lines 51-56 and 96-104);
wherein the removable coupling structures are constructed and arranged to apply a coupling force to hold the first thin flexible strip in place against the headband (pg. 1, lines 51-56 and 96-104);
wherein the removable coupling structures (14/15) are further constructed and arranged to allow repeated coupling and uncoupling of the first thin flexible strip to the headband of the hat without substantive degradation of an ability of the removable coupling structures to hold the thin flexible strip in place against the headband (see Figs. 1 and 7-9; pg. 1, lines 51-56 and 96-104);
wherein the removable cooling apparatus is constructed and arranged so that when the removable cooling apparatus is completely removed from the hat, the hat is in an unaltered state (the hat would be unaltered when the apparatus is removed, see Fig. 1 and description on pg. 1, lines 48-104); and
wherein the removable cooling apparatus is constructed and arranged so that when the removable cooling apparatus is coupled to the hat and the hat is worn by a wearer, the one or more compressible pads contact a head of the wearer (pad 19 would contact the head when the hat is worn, see Figs. 1 and 3).
Regarding claim 2, the one or more compressible pads (19) are repositionable with respect to the first thin flexible strip (the pads 19 could be slid along the strip 19 if desired; see Figs. 2-3).
Regarding claim 4, the removable coupling structures are constructed and arranged to be slideable relative to the headband of the hat (the clips 15 can be slid along the strip 13, and slid relative to the hat, prior to inserting the prongs 14 into the hat material; see pg. 1, lines 54-56).
	Regarding claim 5, the one or more compressible pads (19) are affixed to the removable coupling structures (14/15) (see Fig. 9).
	Regarding claim 6, the removable coupling structures comprise spring clips (the sockets 15 which are “clamped” to the strip 13 form spring clips as recited in claim 6; pg. 1, lines 54-56 and Fig. 7).
Regarding claim 7, the spring clips (15) further comprise a retaining feature (14) that extends outward from the body of the clips toward the headband to help retain the first thin flexible strip in place within the clips after it has been inserted into the clips, when the clips are coupled to the headband (see Figs. 7-9).
Regarding claim 12, the removable coupling structures (14/15) comprise a first pair of removable coupling structures for coupling the thin flexible strip to the headband (the “pair” of removable coupling structures consists of element 14 and element 15; the first structure 14/15 forms a first pair of removable coupling structures; see Fig. 1 and Fig. 8);
wherein the removable cooling apparatus further comprises a second pair of removable coupling structures (another coupling structure 14/15 forms a second pair as claimed; see Fig. 1, showing four such pairs spaced along the apparatus),
wherein the one or more compressible pads comprise a pair of compressible pads (elements 16 and 19 form a pair of compressible pads; i.e. fabric strip 16 forms a compressible pad as seen in Fig. 5, and fabric strip 19 forms another compressible pad as seen in Fig. 5);
wherein the pair of compressible pads (16,19) are attached to the second pair of removable coupling structures (pads 16,19 are attached to a coupler set 14/15 as seen Fig. 1), and;
wherein the second pair of removable coupling structures (another coupling set 14/15) are constructed and arranged to couple to the thin flexible strip (see Figs. 1 and 9).
Regarding claim 13, the one or more compressible pads comprise at least first and second compressible pads (16 and 19) positioned on the first thin flexible strip (13) such that first and second ends of the thin flexible strip each extend beyond an outer extent of each of the one or more compressible pads (16,19) by a distance at least as great as the width of one removable coupling structure (see space where strip 13 is not covered by pads 16,19, shown at the bottom of strip 13 in Fig. 1; this space or “distance” is clearly greater than a width of the removable coupling structure 14; note that the prong 14 alone may be considered to form the removable coupling structure of claims 1 and 13).
Regarding claim 17, the one or more compressible pads comprises at least first and second compressible pads (16,19), wherein the first and second compressible pads are spaced apart a distance (the pads 16, 19 are spaced apart a distance where the opposite ends of the strip 13 overlap, shown at the bottom of the hat band in Fig. 1; pg. 1, lines 59-63 and 87-95). This distance (the space or gap between the ends of pads 16, 19 in Fig. 1) is greater than the width of a removable coupling structure (14) (this “distance” is clearly greater than a width of the removable coupling structure 14; note that the prong 14 alone may be considered to form the removable coupling structure of claims 1 and 17) and is less than 120 mm (this distance is clearly less than 120mm, or 4.7 inches, as can be seen in Fig. 1 where the distance is illustrated relative to the size of a hat).
Regarding independent claim 19, Hess discloses a removable cooling apparatus for a hat, comprising first and second removable coupling structures (one clip/prong structure 14/15 forms a first removable coupling structure and another clip/prong structure 14/15 forms a second removable coupling structure; see Figs. 1 and 8) constructed and arranged to couple to a headband (13) of the hat without requiring modification of the hat (the strip 13 forms the “headband” of the hat as broadly recited in claim 19); 
first and second compressible pads (16 and 19) fixed to first and second surfaces of the first and second removable coupling structures (14,15) (see Fig. 9);
wherein the removable coupling structures (14,15) apply a coupling force to hold the removable coupling structures in place on the headband (13) of the hat (element 15 is clamped to the headband 13; pg. 1, lines 54-56), the removable coupling structures (14,15) constructed and arranged to allow repeated coupling and uncoupling of the removable coupling structures to the headband of the hat without significant degradation of the applied coupling force (see structure shown in Figs. 7-9, which would function as claimed);
wherein the removable coupling structures (14,15) are constructed and arranged so that when the removable coupling structures are removed from the hat, the hat is an unaltered state (the hat would be in an unaltered state when these structure are removed; see Figs. 7-9);
wherein the first and second removable coupling structures (14,15) are further constructed and arranged so that when the first and second coupling structures are coupled to the headband (13) of the hat, the first and second removable coupling structures are slideable along the headband of the hat to enable adjustment of the positions of the compressible pads relative to a head of a wearer of the hat (the structures 14,15 are slideable along the headband 13; pg. 1, lines 54-56; and the pads 16,19 could be adjusted as desired).
Regarding independent claim 21, Hess discloses a removable cooling apparatus for a hat comprising a thin flexible strip (13) having a width (see Figs. 2-3), the thin flexible strip constructed and arranged to elastically deform to conform to the curvature of a headband of a hat (strip 13 is a spring element; see pg. 1, lines 48-50);
first and second compressible pads (16 and 19; pg. 1, lines 64-66 and 74-76; the disclosed folded fabrics form a compressible pad structure as claimed; see Figs. 5 and 9); and
removable coupling structures (14,15);
wherein the removable coupling structures comprise first and second pairs of removable coupling structures (elements 14 and 15 form a “pair”; one such structure 14/15 forms a first pair, and a second such structure 14/15 forms a second pair; see Figs. 1 and 7-8);
wherein the first pair of removable coupling structures (one pair 14,15) are constructed and arranged to apply a coupling force to hold the thin flexible strip in place against the headband of the hat (one pair 14,15 holds the strip 13 in place against the headband of the hat by inserting prong 14 into the hat material; see Fig. 1 and pg. 1, lines 48-63 and 99-104);
wherein the second pair of removable coupling structures (another pair 14,15) are constructed and arranged to couple to the thin flexible strip (by clamping part 15 against the strip; pg. 1, lines 53-56), and further constructed and arranged to be slideable relative to the thin flexible strip (pg. 1, lines 53-55);
wherein the first compressible pad attached to one of the second pair of removable coupling structures (pad 16 is attached to a first pair 14,15; see Figs. 1 and 9), and the second compressible pad (19) attached to the other of the second pair of removable coupling structures (pad 19 is attached to a second pair 14,15; see Figs. 1 and 9), and;
wherein the removable cooling apparatus is constructed and arranged so that when the removable cooling apparatus is coupled to the hat and the hat is worn by a wearer, the first and second compressible pads contact a head of the wearer (see Figs. 1-3 and 5; the pads are capable of functioning as claimed).
	

Claims 1-2, 4-7, 9, 12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 1,421,139).
Anderson discloses a removable cooling apparatus for a hat as in claim 1, comprising:
a first thin flexible strip (i) constructed and arranged to elastically deform to conform to the curvature of a headband of a hat (the frame f, and its “strip” or bar “i” is made of “springy” material such as celluloid or sheet steel; see pg. 1, lines 41-44, 83-92 and 103-106);
one or more compressible pads (felt pad “a”; pg. 1, lines 10-13 and 78), and
removable coupling structures (hooks “h” and/or clip “l ”) for removably coupling the first thin flexible strip (i) to the headband of the hat, the coupling structures having a width (see Fig. 4);
wherein the removable coupling structures are constructed and arranged to apply a coupling force to hold the first thin flexible strip in place against the headband (pg. 1, lines 83-92; pg. 1, line 103 through pg. 2, line 4);
wherein the removable coupling structures are further constructed and arranged to allow repeated coupling and uncoupling of the first thin flexible strip to the headband of the hat without substantive degradation of an ability of the removable coupling structures to hold the thin flexible strip in place against the headband (pg. 1, lines 83-92; pg. 1, line 103 through pg. 2, line 4; the structures of Anderson are capable of functioning as claimed);
wherein the removable cooling apparatus is constructed and arranged so that when the removable cooling apparatus is completely removed from the hat, the hat is in an unaltered state (the hat would be unaltered when the apparatus is removed, see Figs. 1-4 and description on pg. 1, line 83 through pg. 2, line 4), and;
wherein the removable cooling apparatus is constructed and arranged so that when the removable cooling apparatus is coupled to the hat and the hat is worn by a wearer, the one or more compressible pads contact a head of the wearer (see Fig. 4).
Regarding claim 2, the one or more compressible pads (a) are repositionable with respect to the first thin flexible strip (the pads “a” could be repositioned by removing them from tabs j,k).
Regarding claim 4, the removable coupling structures are constructed and arranged to be slideable relative to the headband of the hat (the hooks “h” form removable coupling structures as claimed, and are constructed and arranged such that they can be slideable relative to the headband of the hat; see Fig. 4).
	Regarding claim 5, the one or more compressible pads (a) are affixed to the removable coupling structures (via frame f; see Fig. 1).
	Regarding claim 6, the removable coupling structures comprise spring clips (clips “l”; pg. 1, lines 100-102; also, hooks “h” form a clip structure as broadly recited in claim 6). 
Regarding claim 7, the spring clips further comprise a retaining feature (“l 1 ”) that extends outward from the body of the clips toward the headband to help retain the first thin flexible strip in place within the clips after it has been inserted into the clips, when the clips are coupled to the headband (pg. 1, lines 100-102).
Regarding claim 9, the first thin flexible strip (frame i) is constructed and arranged to be slideable along the headband of the hat when the removable cooling apparatus is coupled to the hat (see Fig. 4; the strip could be slid along the headband with hooks “h” sliding along the top of the headband, coupling the strip to the headband; thus the strip is capable of functioning as claimed).
Regarding claim 12, the removable coupling structures comprise a first pair of removable coupling structures (hooks “h”) for coupling the thin flexible strip to the headband (Fig. 4 and pg. 1, lines 85-86);
wherein the removable cooling apparatus further comprises a second pair of removable coupling structures (“tooth-like projections j,j”; pg. 1, line87-88),
wherein the one or more compressible pads comprise a pair of compressible pads (pads a, b)  (“a” is made of felt and “b” is made of paper, see pg. 1, lines 78-80; both felt and paper are compressible materials and these structures form pads as broadly claimed);
wherein the pair of compressible pads (a,b) are attached to the second pair of removable coupling structures (j,j; see Fig. 1 and pg. 1, lines 87-89), and;
wherein the second pair of removable coupling structures (j,j) are constructed and arranged to couple to the thin flexible strip (coupling structures j,j are coupled to the thin flexible strip “i ”; pg. 1, lines 86-88 and Fig. 3).
Regarding independent claim 19, Anderson discloses a removable cooling apparatus for a hat, comprising first and second removable coupling structures (hooks h,h and the vertical frame piece integral with hooks h,h, extending from projections k,k up to hooks h,h, form first and second removable coupling structures as claimed; see annotated figure below; the bold line/arrow on each side indicates a coupling structure as claimed) constructed and arranged to couple to a headband (n) of the hat without requiring modification of the hat (see Fig. 4; pg. 1, lines 83-92 and 103-110); 
first and second compressible pads (a,b) fixed to first and second surfaces (see first and second surfaces indicated in annotated figure below) of the first and second removable coupling structures (pads a,b are fixed to the left side surface via projection k and are fixed to the right side surface via the other projection k; the strips a,b form compressible pads since they are made of felt and paper, which are compressible materials; pg. 1, lines 78-80 and 90-92);
wherein the removable coupling structures (h/k as indicated in annotated figure below) apply a coupling force to hold the removable coupling structures in place on the headband (n) of the hat (pg. 1, lines 106-110), the removable coupling structures  constructed and arranged to allow repeated coupling and uncoupling of the removable coupling structures to the headband of the hat without significant degradation of the applied coupling force (see structure shown in Fig. 3 and described on pg. 1, lines 103-110, which would function as claimed);
wherein the removable coupling structures are constructed and arranged so that when the removable coupling structures are removed from the hat, the hat is an unaltered state (the hat would be in an unaltered state when these structure are removed; see Fig. 3 and pg. 1, lines 103-110);
wherein the first and second removable coupling structures are further constructed and arranged so that when the first and second coupling structures are coupled to the headband of the hat, the first and second removable coupling structures are slideable along the headband of the hat to enable adjustment of the positions of the compressible pads relative to a head of a wearer of the hat (the hook structures “h” are slideable along the headband; pg. 1, lines 103-110; and the pads a,b could be adjusted as desired).

    PNG
    media_image1.png
    394
    829
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hess (US 1,609,715).
	Regarding claim 10, Hess discloses a removable cooling apparatus having compressible pad 19 which has a projected planar surface area for contact with the wearer’s head (a small portion of the head contacting surface of pad 19 would be formed in a planar shape when the pad is tight against the head). Hess does not disclose the dimension of such a surface area, however this would depend upon the compressibility of the pad (a stiffer pad would compress less and therefore have a smaller planar surface area against the head) and upon the height and width of the pad. It is within the routine skill in the art to determine the optimal such surface area depending upon the user’s preferences and desired results; for example, a smaller surface area would create greater ventilation and would be cooler, while a larger surface area would result in greater absorbing of sweat.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the pad of Hess such that the pad has a projected planar surface area for contact with the wearer’s head of between 400 and 2000 sq. mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 11, the first thin flexible strip (13) of Hess has a first thickness (see thickness of strip 13 in Fig. 1-8). Hess does not disclose the value of this thickness, however it is within the routine skill in the art to determine the optimal thickness for strip 13 depending upon the material used, the desired amount of flexibility, the size of the hat in which it is to be used, and related design considerations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the strip of Hess with a thickness of less than 1.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on attached PTO-892, which disclose 
cooling apparatuses or other hatband attachments having structures similar to that of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY VANATTA/Primary Examiner, Art Unit 3732